Citation Nr: 1205567	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  05-35 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, E.K., R. K.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1971 to May 1973. 

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in January 2004 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2005 and June 2006, the Veteran appeared at a hearing before a Decision Review Officer.  Transcripts of the hearings are in the record.

In September 2008, the Board reopened the claim of service connection for a low back disability and remanded the case for further development.  The Board requested the Veteran submit or authorize VA to obtain private medical records regarding surgical treatment of the back that occurred in 1978.  The Board also requested a VA examination.  In November 2008, the RO wrote a letter asking for the 1978 records, but the Veteran never responded.  A VA examination occurred July 2009.  Also, in January 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  Although a copy of the VHA opinion has not been provided to the Veteran and his service representative, as the appeal is resolved in the favorable, the Veteran has not been prejudiced by the Board's action.  After review of both the report of the VA examiner and the VHA expert, the Board finds both reports are in compliance with 38 C.F.R. § 3.159(c)(4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.   

As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).





FINDING OF FACT

A disability of the lumbar spine, degenerative disc disease with fusion, had onset in service.


CONCLUSION OF LAW

A disability of the lumbar spine, degenerative disc disease with fusion, was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim is resolved in the Veteran's favor, further discussion of VCAA compliance is not necessary.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 






Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran does not claim his disability resulted from combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 




Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).

Facts 

The service treatment records disclose that on entrance examination the Veteran disclosed prior back trouble.  The examiner commented that the Veteran's back had been "out of place" and treated by a chiropractor.  An X-ray of the lumbosacral spine showed levoscoliosis, but no bony defect and defect was not considered disqualifying for service.  

The service treatment records disclose that in January 1973 the Veteran was treated for acute lumbosacral strain, which included medication injected into each hip.  The Veteran stated that he injured his back lifting 200 pound artillery shells onto a truck.  The Veteran asserts he was placed on bed rest for a few days and then returned to duty with weight restrictions.  He continued to have back symptoms, but chose not to seek further medical attention.  
 
On separation examination, two months later, the spine was evaluated as normal.  The separation examination does not contain any pertinent history or finding.




After service, private records show that in May 1973 and in December 1977 the Veteran received chiropractic treatment for a right sacroiliac sprain.  He testified that immediately after separation, in his first civilian position as a spray painter, he experienced back problems and he sought treatment from a chiropractor and that he was dismissed from the job, because he had missed to much work due to back pain.

Another employer verified that the Veteran had a history of back problems dating to 1973, resulting in sporadic absences from work from 1973 to 1980 and culminated in an extensive absence in 1980 due to back surgery.

In January 1978, the Veteran was treated for a "slipped" sacroiliac.  In April 1978, the Veteran had a laminectomy at L4-L5 with disc removal after he pulled something in his back.    

In August 1980, the Veteran had a spinal fusion of the lumbar spine.  

Over the next twenty years, the Veteran did well, but private records starting in July 1994 establish the Veteran began seeking treatment for back pain and left hip pain.  By July 2000, the symptoms included pain starting in the lower back and radiating into the left leg.  A disc bulge at L4-L5 was disclosed in an August 2000 x-ray along with degenerative changes at L3-L4, L4-L5, and L5-S1.  In November 2000, a CT scan noted a central annular tear and a superimposed small central disc protrusion at L4-L5.  From July 2000 to April 2002, medical records document refractory low back pain with back surgeries in February 2001, in March 2001, and in April 2002.  

The Veteran has been found totally disabled by the Social Security Administration.

In June 2006, a psychologist treating the Veteran stated it was certainly possible that the Veteran's chronic pain first manifested from performance of his military duties.

In July 2007, the Veteran sought treatment from VA complaining of hip and back pain.  

Several relatives and friends of the Veteran have submitted statements in support of his claim.  A former service member, F M. J. recalled that the Veteran complained of back pain, which was apparently related to the Veteran's handling of artillery shells and that on one occasion the Veteran was absent from work because of back pain.  Another friend from service, J. B., recalled that the Veteran never had a problem with his back while they were stationed together but since separation the Veteran has had major back problems.  A third friend from service, D. L. described the duties of artillery crewmen.  He stated he did not remember how the Veteran hurt his back, but did recall driving the Veteran to the dispensary afterwards.  While the Veteran seemed to get better overall, D. L. did notice the Veteran would occasionally wince from pain up until separation.  The Veteran's siblings and his spouse stated and testified that before service the Veteran was in good health, but after service he continuously had problems with his back.

On VA examination in July 2009, the examiner noted the diagnosis of levoscoliosis and that the Veteran sought treatment for a lumbosacral strain in January 1973.  The examiner also set forth the Veteran's medical history after discharge but noted the first post-service treatment was the lumbar laminectomy in 1978.  The VA examiner concluded the Veteran suffered a lumbosacral strain, but the first surgery and the Veteran's subsequent symptoms resulted from a herniated disc.  He stated the lumbosacral strain was an isolated lifting injury and the Veteran was able to complete his military career without subsequent problems of back pain.  The examiner concluded the herniated disc did not result from an injury in service and the disc herniation was a different entity than the lumbosacral strain and levoscoliosis diagnosed in service.  The VA examiner concluded that the Veteran's current disability was less likely than not related to the injury in service.  






The Veteran has submitted two opinions from Drs. R. L. P and P. H. R.  In May 2011, Dr. P noted the absence of documentation by the treating medical officer of history and physical in the service treatment records.  He also noted that since separation the Veteran has had numerous recurrent episodes of low back pain with various diagnosis and numerous operative procedures and pain evaluations.  Dr. P expressed the opinion that the lumbosacral disease was related to the original injury in service.  

In May 2011, Dr. R. stated the variety of clinical labels applied to the Veteran's episodes of back pain hold little diagnostic significance.  Based on the Veteran's post-service history of back problems requiring multiple surgeries, pain clinic evaluations, continued pain medication, Dr. R. expressed the opinion that the back condition was related to the preexisting back condition and back injury in service.  

In January 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from a neurosurgeon from the Veterans Health Administration (VHA).  The VHA expert noted that after the lifting injury in service the Veteran received pain medication in each hip and there was a diagnosis of lumbosacral strain and that afterwards the Veteran had pain for several days.  Further, the VHA expert noted there was documentation of ongoing problems after separation from service as the Veteran sought chiropractic treatment in May 1973.  There was also additional evidence of an ongoing problem in that the Veteran lost his first civilian job because he missed too much time from work due to back pain.  From this evidence, the VHA expert concluded that although the severity of the initial injury may not have required surgery, it substantially weakened the disc through an annular tear which then lead to the subsequent herniation and surgery.  The VHA expert concluded that it was more likely than not that the disc herniation operated in 1978 was related to the initial service injury.






Analysis

To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence before service connection may be granted.

The service treatment records document acute lumbosacral strain, which was treated with injections into each hip.  The Veteran stated that he injured his back lifting 200 pound artillery shells onto a truck.  The Veteran asserts he was placed on bed rest for a few days and then returned to duty with weight restrictions.  He continued to have back symptoms, but chose not to seek further medical attention.  

The Veteran is competent to describe the lifting injury in service, which is within the realm of the Veteran's personal experience and his statements along with the documentation of acute lumbosacral strain in service, answers the question of what happened in service.  The Veteran's competent and credible statements and testimony establish the in- service incurrence of an injury.

The Veteran is also competent and credible in describing continuous back pain after service, which is also documented by the chiropractor treatment in May 1973 and in a letter from his former employer explaining that the Veteran was known to have a back problem and it resulted in time lost from work.  Also, the statements of the Veteran's relatives and friends describing what they observed either during service or after separation are competent and credible evidence of what has happened to the Veteran after separation.







But the lay statements do not answer the questions of a current disability or of a nexus to service, and competent evidence is still required to establish a current disability and nexus of the current disability to service.  It is undisputed, however, that by 1978, the Veteran had a laminectomy and later fusion of the lumbar spine.  The subsequent diagnosis of a herniated disc is competent and credible evidence of a current disability. 

The remaining element to prove in order to establish service connection is the causal relationship between the current disability and the in service incurrence of injury, the so-called "nexus" requirement.

To the extent the Veteran is offering his own opinion, the question of whether the post service disability is related to service is a question of etiology requiring medical expertise unless such a relationship is one to which a lay person's observation is competent.  The etiology of a low back disability, however, is not a simple medical condition because as demonstrated here, the diagnosis is based on results of radiological testing that requires competent medical knowledge for interpretation.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.

An opinion on causation in this case requires that a person is qualified through education, training, or experience to offer a medical diagnosis or opinion.   As no factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer such an opinion, his statements are not competent evidence on the question of causation and are excluded, that is, the statements are not to be consider as evidence in support of the claims.


The Board also notes the Veteran has submitted internet articles that establish one may suffer an acute injury to the back and later on develop a chronic condition resulting in pain.  The articles, while providing some insight, do not address the pertinent facts in the Veteran's individual case, and were not referenced in any supporting medical evidence in the Veteran's record.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service). And the Board finds that the articles do not have much probative value of the question of a nexus. 

The evidence favorable to the claim consists of the opinion of two private physicians and the VHA expert.  Dr. P concluded that the Veteran's disc disease was related to the original injury in service due to numerous recurrent episodes of low back pain with various diagnosis and numerous operative procedures and pain evaluations.  In a similar conclusion, based on the Veteran's post- service history of back problems requiring multiple surgeries, pain clinic evaluations, continued pain medication, Dr. R. also concluded the Veteran's back condition was related to the preexisting back condition and back injury in service.  

The VHA expert noting the Veteran's history of continuing pain after the initial injury in service, medical treatment within a month after separation, and other documentation indicating the Veteran had an ongoing back problem, including his discharge from work due to excessive absenteeism, concluded that although the severity of the initial injury may not have required surgery, it substantially weakened the disc through an annular tear which then resulted in a herniation and surgery.  The VHA expert determined that it was more likely than not that the disc herniation in 1978 was related to the initial service injury.



The evidence against the claim consists of the opinion of the VA examiner, who in July 2009, concluded the Veteran suffered a lumbosacral strain, but the first surgery and the Veteran's subsequent symptoms resulted from a herniated disc.  The examiner concluded the herniated disc did not result from in service injury.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In this case, the Board finds that the favorable opinions of the VHA expert and the private physicians are more persuasive than the negative opinion of the VA examiner, because the VHA expert and the private physicians applied medical analysis to all of the significant facts of the case in order to reach the conclusion submitted in the opinions. Specifically, the VHA expert and private physicians took into account the evidence of continuity symptomatology.  The VHA expert went further and explained how the mechanism of the injury affected the Veteran's lower back and ultimately resulted in the herniated disc, requiring surgery.  

The VA examiner did not did not provide a persuasive rationale for determining that the in-service injury was unrelated to the subsequent disc herniation requiring surgery.  The VA examiner did not explain or discuss the Veteran's lay evidence that he continued to suffer pain and other symptoms after the initial injury.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Furthermore, there also was additional medical and lay evidence that the Veteran's injury in service was not acute, but rather an ongoing, requiring medical attention and affected the Veteran's ability to work shortly after service. Again, the VA examiner failed to account for this evidence.



As the Board is charged with determining the probative value or evidentiary weight to be attached to a medical opinion as finder of fact, the Board finds that the opinion of the VHA expert and the opinions of the private physicians have greater probative value that the negative opinion and the Veteran prevails.


ORDER

Service connection for a disability of the lumbar spine, degenerative disc disease with fusion, is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


